Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-8, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba (JP2016060339), Document 1, in view of Koito (JP08065817), Document 2, in view of Japan Radio (JP08268284), Document 3. Regarding claims 1, 13, and 14, The "train approach detection device 20 (of a train 10a)" and the "front antenna 24a" disclosed in document 1 correspond to the "first on-board device mounted on a train" and the "antenna installed at the front" of the present application. Document 1 (paragraph [0022]) discloses the feature in which it is determined, by using identification information about another train 10b, whether the train 10a and the other train 10b are advancing on the same route in the same direction. Therefore, it can be said that this determination is as to whether there is a possibility of a collision. 
Document 1 (paragraphs [0023]-[0026]) discloses the feature in which, when it is determined that there is a possibility of a collision (YES in step S112), a distance between the other train 10b and the train 10a is outputted.  Comparison between the invention as in claims 1, 13, and 14 and the invention disclosed in document 1 indicates the following differences therebetween. 
In the invention as in claims 1, 13, and 14, train information includes information indicating a track on which the train is present, whereas, in the invention disclosed in document 1, it is unclear 
Difference 1 will be discussed. 
Document 2 discloses the feature in which a possibility of a collision is determined on the basis of a traveling track for each train. The invention disclosed in document 1 and the invention disclosed in document 2 are the same in that warning against collision is performed. Therefore, a person skilled in the art could easily have applied the invention disclosed in document 2 to the invention disclosed in document 1.
Differences 2 and 3 will be discussed.
Here, document 3 discloses the feature in which a distance between trains is measured by transmitting, from the train, a question radio wave and then receiving, by said train, a response radio wave from another train. The invention disclosed in document 1 and the invention disclosed in document 3 are the same in that a distance between trains is outputted. Therefore, a person skilled in the art could easily have applied the invention disclosed in document 3 to the invention disclosed in document 1.
[claims 7, 12, 15, and 16] The "train approach detection device 20 (of the other train 10b)" disclosed in document 1 corresponds to the "second on-board device mounted on a train" of the present application. 
.
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba (JP2016060339), Document 1, in view of Koito (JP08065817), Document 2, in view of Japan Radio (JP08268284), Document 3, in view of Toshiba (WO2016114088), Document 4. Document 3 (paragraph [0045] and the like) discloses the feature in which a distance is measured by using a delay time. Document 4 discloses the feature in which timings of a train 11 and a train 11A are synchronized with each other by using a GPS signal. As disclosed in document 1 (paragraph [0012]), a GPS antenna is provided in the invention disclosed in document 1. Thus, a person skilled in the art could easily have applied the invention disclosed in document 4 to the invention disclosed in document 1.
Allowable Subject Matter
Claims 3, 5-6, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason C Smith/Primary Examiner, Art Unit 3617